            Case: 3:19-cv-00038-wmc Document #: 52 Filed: 08/12/20 Page 1 of 1


                                   IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF WISCONSIN



Planned Parenthood of WI, Inc., et al
                              Plaintiff(s),

    v.                                                                  Case No. 3:19-cv-00038


Kaul, Joshua, et al.
                          Defendant(s).


                                        MOTION TO APPEAR PRO HAC VICE


         Ali M. Arain                            of    Jenner & Block LLP
                       Attorney                                                 Firm

respectfully requests that this Court grant admission pro hac vice in the above matter. I certify that I am an
attorney in good standing licensed to practice in New York
                                                              Jurisdiction



                                Dated this 12 day of         August, 2020




                              s/ Ali M. Arain


                       Name       Ali M. Arain

                       Firm       Jenner & Block LLP

                       Address 919 Third Avenue

                                  39th Floor

                       City       New York              State NY Zip Code 10022

                       E-Mail aarain@jenner.com

                       Phone           +1 (212) 407-1721
